DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/952,583 filed 19 November 2020. Claims 1-6 pending. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted 19 November 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-7 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A clutch control device for an electric clutch device, the electric clutch device including: a first engagement member configured to rotate integrally with a first shaft; a second engagement member configured to rotate integrally with a second shaft; and a clutch actuator, the clutch control device configured to control the clutch actuator to drive the first engagement member with a pressing member that is configured to extend and contract according to drive of the clutch 
Claim 7:
A clutch control device comprising: a processor configured to determine an engagement state between a first engagement member and a second engagement member of an electric clutch device drive a clutch actuator to cause a pressing member to extend and contract to drive the first engagement member according to a determination result of the state determination unit perform a position control to control the clutch actuator, such that a drive amount of the first engagement member becomes a target stroke amount, when the first engagement member and the second engagement member are separated from each other and perform a pressing force control to control the clutch actuator, 
Regarding claims 1, and 7, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the prior art fails to teach or render obvious the specific control system limitations that are utilized with an electric clutch. It is noted that an electric clutch is a specific type of clutch that is distinct from a traditional hydraulic or electromagnetic clutch. These specific features are not taught or rendered obvious by the prior art. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2017/0198764 teaches an electronic clutch that has a control system. However, the reference fails to teach or render obvious the drive control unit that utilizes a position control and force control on an actuator.
2010/0004837 teaches a clutch control system that reads the clutch position. However, the reference fails to teach or render obvious the drive control unit that utilizes a position control and force control on an actuator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659